872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America;  James B. Roberts, Revenue Officerof the Internal Revenue Service, Plaintiffs-Appellees,v.Edward F. GULLIVER, Jr., Defendant-Appellant.
No. 88-6040.
United States Court of Appeals, Sixth Circuit.
April 6, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Edward F. Gulliver, Jr., appeals pro se from a judgment finding him in contempt of an order enforcing an I.R.S. summons.  The order required respondent to produce his income records for 1984 through 1986.  Respondent asserts that the order violated his fifth amendment rights.


3
Upon consideration of respondent's motion for a stay, the briefs and the record in this case, we conclude that the judgment of contempt was not an abuse of discretion.   See NLRB v. Cincinnati Bronze, Inc., 829 F.2d 585, 590 (6th Cir.1987).  A prima facie case for the enforcement of the summons was established, and respondent had the burden of demonstrating that enforcement would be an abuse of the court's power.   See United States v. Will, 671 F.2d 963, 966 (6th Cir.1982).  Respondent failed to properly assert his right against self-incrimination, as he did not raise specific objections to the requests for information.   See United States v. Carroll, 567 F.2d 955, 957 (10th Cir.1977) (per curiam).  Accordingly, the order of enforcement was proper and respondent's failure to comply with the order provided cause for a finding of contempt.


4
The motion for stay is denied as moot, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.